Cage @VEW00445-NAB Doc. #: 1 Filed: 04/19/21 Page: 1 of 15 PagelD #: 1

\
per 29 Oo
5 steel oF mK
=TERN DE
EpsveRry oul pee laa . fe
Si. UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI
DIVISION
Harvinder S$. Pujji
_Plaintiff(s),
¥v. Case No.

The Honorable Steve Bradbury (to be assigned by Clerk of District Court)

Acting Secretary of
Transportation

1200 New Jersey Avenue, S.E.
Washington, DC 20590

JURY TRIAL DEMANDED

YESi”¥. -NOL_

Defendant(s). (Enter above the full name(s)
of all defendants in this lawsuit. Please
attach additional sheets if necessary.)

Net ee ee ee ee ee ee ee ee

EMPLOYMENT DISCRIMINATION COMPLAINT

l. This employment discrimination lawsuit is based on (check only those that apply):

_¢_ Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq., for
employment discrimination on the basis of race, color, religion, gender, or national origin.
NOTE: Jn order to bring suit in federal district court under Title VI, you must first obtain
a right-to-sue letter from the Equal Employment Opportunity Commission.

-#_ Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§ 621, et seq., for
employment discrimination on the basis of age (age 40 or older).
NOTE: in order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file charges with the Equal Employment Opportunity
Commission.

Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101, et seq.,
for employment discrimination on the basis of disability.
NOTE: in order to bring suit in federal district court under the Americans with
Disabilities Act, you must first obtain a right-to-sue letter from the Equal Employment
Opportunity Commission.
Case: 4:21-cv-00445-NAB Doc. #: 1 Filed: 04/19/21 Page: 2 of 15 PagelD #: 2

Rehabilitation Act of 1973, as amended, 29 U.S.C. §§ 701, ef seg., for employment
discrimination on the basis of a disability by an employer which constitutes a program or
activity receiving federal financial assistance.

NOTE: Jn order to bring suit in federal district court under the Rehabilitation Act of 1973,
you must first file charges with the appropriate Equal Employment Office representative or

agency.
Other (Describe)
PARTIES
2. Plaintiff's name; Harvinder S. Pujji

 

Plaintiff's address: 11317 Fairways Drive
Street address or P.O. Box

 

Creve Coeur/Saint Louis County/MO/63141
City/ County/ State/Zip Code

 

(314) 795-4943
Area code and telephone number

 

g Defendant’s name: The Honorable Steve Bradbury

 

1200 New Jersey Avenue, 5S.E.
Street address or P.O. Box

Defendant’s address:

 

Washington, DC 20590
City/County/State/ Zip Code

 

 

Area code and telephone number

NOTE: IF THERE ARE ADDITIONAL PLAINTIFFS OR DEFENDANTS, PLEASE
PROVIDE THEIR NAMES, ADDRESSES AND TELEPHONE NUMBERS ON A
SEPARATE SHEET OF PAPER.
Case: 4:21-cv-00445-NAB Doc. #: 1 Filed: 04/19/21 Page: 3 of 15 PagelD #: 3

4, If you are claiming that the discriminatory conduct occurred at a different location,
please provide the following information:

 

(Street Address) (City/County) (State) (Zip Code)

3; When did the discrimination occur? Please give the date or time period:

2017-2019

ADMINISTRATIVE PROCEDURES

6. Did you file a charge of discrimination against the defendant(s) with the Missouri

Commission on Human Rights?
_Yes Date filed:
{vu No

Ti Did you file a charge of discrimination against the defendant(s) with the Equal

 

Employment Opportunity Commission or other federal agency?

[v_Yes Date filed: 19/15/2018

[No

8. Have you received a Notice of Right-to-Sue Letter?

|v Yes ty No

If yes, please attach a copy of the letter to this complaint.

9 If you are claiming age discrimination, check one of the following:

_%_60 days or more have passed since | filed my charge of age discrimination with the
Equal Employment Opportunity Commission.

____ fewer than 60 days have passed since I filed my charge of age discrimination with the

Equal Employment Opportunity Commission.
Case: 4:21-cv-00445-NAB Doc. #: 1 Filed: 04/19/21 Page: 4 of 15 PagelD #: 4

NATURE OF THE CASE
10. The conduct complained of in this lawsuit involves (check only those that apply):
____ failure to hire me
_W__ termination of my employment
failure 1o promote me
failure to accommodate my disability
terms and conditions of my employment differ from those of similar employees

_ retaliation
_W_ harassment

other conduct (specify):

Did you complain about this same conduct in your charge of discrimination?

[v_yYes {No
Case: 4:21-cv-00445-NAB Doc. #: 1 Filed: 04/19/21 Page: 5 of 15 PagelID #: 5

II. I believe that | was discriminated against because of my (check all that apply):
v Tace
religion

national origin

color

gender

disability

05/11/1959 )

age (birth year is:

other:

Did you state the same reason(s) in your charge of discrimination?

_[v|_Yes ou No

12. State here, as briefly and clearly as possible, the essential facts of your claim.
Describe specifically the conduct that you believe is discriminatory and describe how each defendant
is involved in the conduct. Take time to organize your statement; you may use numbered paragraphs
if you find it helpful. It is not necessary to make legal arguments, or to cite cases or statutes.

(Continue to page 6, if additional space is needed.}
Case: 4:21-cv-00445-NAB Doc. #: 1 Filed: 04/19/21 Page: 6 of 15 PagelD #: 6

1. In the month of August,2015 there was a very racial
letter was left in my letterbox inside the office.
The letter contained remarks like turban head,
Taliban, terrorist who would like to take over this
office. It was a very disturbing letter. I took it
up to my supervisor. He handed it to the
accountability board. No investigation was done, and
management did nothing about it. In the office if
bathroom is used improperly, the issue is brought up
in the office all hands meeting. In my case which
was much serious thing, was never brought up or
discussed.

2.09/19/2016 I was assigned to investigate an airplane
accident. I was assigned two new inspectors who I
was responsible to provide training. I was driving
Upon reaching the Spirit of St. Louis Airport I had
to stop the car on the side of a road and called the
police department to find the location of the
aircraft. Once I got the location. I completed the
Investigation, drove back to the office. A few days
later I was called into Mr. Pettus office and was
asked to review the rules while driving the G Car. I
completed the course on line. Next day I was
interviewed by the manager of Kansas FSDO regarding
the day of the accident investigation. On 1/6/2017 I
was given a Memo by Mr. Sadowski. The memo was for
30 days of suspension without pay for the use of
Cell phone in a G Car. Even though I was given a
warning by Mr. Pettus and I took a Computer course
as suggested by Mr. Pettus. This was the first time
T felt Mr. Sadowski had something against me. I
objected to this decision and appealed to the FSDO
manager. My suspension was reduced to 14 days.
Later I found out from the two trainee inspectors
that they were told by their supervisor to make a
report against me. Both the inspectors gave me this
fact in a written email
Case: 4:21-cv-00445-NAB Doc. #: 1 Filed: 04/19/21 Page: 7 of 15 PagelD #: 7

3.Thne office atmosphere was very Hostile, every day I
would to come work fearing something new. I
documented all this and complaint to Mr. Cochran who
was an acting manager. He raised the issue with his
seniors. I was interviewed by the someone from the
Agency, but nothing was done.

Mr. Sadowski who was the acting Frontline Manager
was promoted to as permanent Frontline Manager for
GA section operations. Right from the beginning, he
started questioning me, and my work my performance
evaluation went down my work was worst in St Louis.
Anything I would do was questioned and not approved.
This added to my problems. Before him, I was one of
the best hardworking inspectors and now the worst. I
was a dual rated Pilot in both airplanes and
Helicopters. I was appointed as Helicopter
Inspector, even though I had more flight time in
airplanes. I was one of the resource pilots for the
FAA. That meant that I was sent all over the country
to do flight observations and check rides in
helicopter involving Robinson. R-22 and R-44. During
2017 I was helping Agency as required of me to do. I
was travelling and conducting the rides as well as
performing my regular duties of a principal
inspector.

I had requested to get me qualified for the airplane
too, so I can perform additional work. Also, the
upward movement for airplane Inspectors was much
more than Helicopter Inspectors. My request was
never entertained, even when FAA was looking for
Airplane Inspectors. People who had joined later
were promoted. This was another act by Management
specially Mr. Sadowski which I felt was very
discriminatory. My application sat on Mr. Sadowski
desk for ever and was given any reply.
Case: 4:21-cv-00445-NAB Doc. #: 1 Filed: 04/19/21 Page: 8 of 15 PagelD #: 8

4.Trained inspectors were still in short supply as OJT
training inspectors were not fully trained. Since I
was already a resource for training. I was named as
IT of the candidate to attend the OUT trainer class
to be held at St. FSDO. This is required to get you
qualified to become OJT trainer. When, you provide
training, you are paid additional money with your
regular Pay. Day before the class my name was taken
of the list. In fact, to the new inspector who I had
trained and had not finished their training were
attending the class. Upon inquiring from Mr.
Cembronovich, the manager in charge of the OJT
program I was told that Mr. Sadowski took my name
off the list. Inspectors who I was involved in
providing the training were in the class. This was
another act by Mr. Sadowski which was very
discriminatory.

5. I was made fun off regularly for wearing a Turban. I
was called a turbine pilot. If you want to get
Turbine time fly with Harry. I could not object even
though I felt bad.

6.On October 12, 2017. Mr. Sadowski gave me Memo. This
memo stated that I should be removed from the
services and inspector. The reason was that I acted
contrary to the FAA’s policy. This was completely
incorrect charge.

I wrote a detailed reply with witness statements,
nothing was investigated or looked at but instead I
was suspended without pay for 30 days. (All the
above statements and my reply is in my files)

7.The same day I was given this Memo (October 12
2017), I was visited by special agents from
Inspector General’s office. Two special agents came
to my home and interviewed me. They told me that
they were investigating my activities. My office
manager had reported that
Case: 4:21-cv-00445-NAB Doc. #: 1 Filed: 04/19/21 Page: 9 of 15 PagelD #: 9

1. I take the money and in return issue
certificates to my operators.

2. I strong arm my operators and take their planes
to fly for personal use.

3. Imisuse my position as an FAA Inspector.

They charges were completely bogus. The agents
further told me that they had been investigating
me and my activities foe over 6 weeks on request
by the office manager Mr. Gullermo Heredia. The
agents report cleared me completely as I had not
done any of the stuff the manager claimed.

8.I filed a formal EEO complaint and opted for

Alternate dispute resolution.

The day of meeting for ADR. FAA was being
represented by Mr. Wayne Fry, the division
manager. After introductions and the rules
regarding the resolution explained by Mediator. I
was given a chance to tell my story, and then
Mediator and Mr. Fry consulted with FAA attorney
and offered me a deal.

(1). I will take all my complaints back.

(2). They will reduce my suspension to 20 days
(3). I will have to undergo a period of ODP for at
least 90 days.

(4). Upon successful completion of my ODP, I will
be allowed to join Scottsdale FSDO.

This offer was very surprising. I was expecting
not expecting this as my EEO complaint was for the
Discrimination due to religious, cultural and
reprisal. This was in viclation of several
Agreements between PASS and FAA,

1. Mr Fry cannot address my Grievance complaint
with union

2. This was direct reprisal by adding more stuff
on the suspension.
Case: 4:21-cv-00445-NAB Doc. #: 1 Filed: 04/19/21 Page: 10 of 15 PagelD #: 10

3. There is set procedure to put employee on ODP.
This process was completely eliminated in my case.
Once again

My job offer from Scottsdale was not subject to
any conditions, I was selected on my Merits.

I did ask the mediator to be able to talk to Mr.
Fry and it was allowed. When I asked him about all
the things that had happened to me from the letter
and till this suspension issue, he was rude and,
in his answer, he told me that they are not
detectives that they can find out who wrote the
letter.

I turned down the so call deal/offer as I had not
done anything wrong and was being subjected to
reprisal for personal, racial reasons.

10.I would like to another instance were Mr. Sadowski
Choose to take an action without any justified
reasons.

I tripped and fell down in the office, Ems was
called and they found me normal. Mr. Sadowski issued
me a letter stating that I am not allowed to drive a
G car and he also reported the incidence to FAA
medical officer. His concern was not for me or my
well-being, but he was just concern about my getting
into accident while driving a G Car. Meaning I can
drive my personal car to work and on duty but not
the G Car. He also gave an incorrect statement to
FAA Medical division that I had passed out.
11.Another example to discrimination is

Whenever I had any file returned for correction, he
would make a copy and place it in my file, which is
very good thing for a manager to do, but he did it
only for me and no other inspector. That is what I
mean by singling me out.

My letters or statements were corrected before
signing but other inspectors with wrong English and
Case: 4:21-cv-00445-NAB Doc. #: 1 Filed: 04/19/21 Page: 11 of 15 PagelD #: 11

Spellings were not corrected. These documents are
available on FSDO’s H drive. One example is attached
with this as Exabit 1.

Example of Racial comments

Mr. Heredia the office manager was suspended for
making a racial comment towards my Turban. All in
the official records. Will produce evidence in
Deposition of the person who reported it.

Then the whole process of placing ODP and the way it
was carried out was completely irregular and no
policy in placed was followed. In fact, that process
was imposed in order to remove me from the service.
This is the Charge Administrative Judge refused to
hear. IT had used it in the EEO complaint because
that is what led to ODP and dismissal.

12.Then my request for alternate position under ADA. on
March 2019 I received an email on my office email
from Mr. Sadowski asking when will I can get my FAA
medical. He cited Article 66 of the Bargaining union
contract. I checked with Dr. Barry FAA medical
office in Kansas Region, and he sent me a letter I
which he had asked for various medical reports. I
saw that, and it looked like it would take me over
six months to be able to get all the required
report. Due to the above reason, I requested Mr.
Sadowski to be reassigned to a job function where I
would not need an airmen Medical. This was from the
same Article 66 under the American Disabilities Act.
Reasonable accommodations.

Mr. Sadowski replied with the request to get Doctors
reports explaining what is my disability is and what
functions I cannot perform. I was given time to
April 10** to give them the letter. I provided him
the letter around March 30%. The letter explained
that I am able to do ail the job functions required
Case: 4:21-cv-00445-NAB Doc. #: 1 Filed: 04/19/21 Page: 12 of 15 PagelD #: 12

for an FAA inspector to perform, Due to the
requirement for operations inspector to have a FAA
medical certificate, which I cannot get till I get
cleared for Diabetes and Kidneys.

Instead of getting any response I was given a Memo
of removal from Federal service on April 7* 2019.

 

 
 

|
Case: 4:21-cv-00445-NAB Doc. #: 1 Filed: 04/19/21 Page: 13 of 15 PagelD #: 13

 

|
|
|
fl

|

(Attach additional sheets as necessary).

 
Case: 4:21-cv-00445-NAB Doc. #: 1 Filed: 04/19/21 Page: 14 of 15 PagelD #: 14

13, The acts set forth in paragraph 12 of this complaint:
__are still being committed by the defendant.
__ are no longer being committed by the defendant.

__ may still be being committed by the defendant.

REQUEST FOR RELIEF

State briefly and exactly what you want the Court to do for you. Make no legal arguments;

cite no cases or statutes.

Employement reinstated at the similar pay scale of what I would
be now and back pay or compansation for all I have lost
financially and healthwise.

14, Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of
my knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of
litigation; (2) is supported by existing law or by a nonfrivolous argument for extending,
modifying, or reversing existing law; (3) the factual contentions have evidentiary support or, if
specifically so identified, will likely have evidentiary support after a reasonable opportunity for
further investigation or discovery; and (4) the complaint otherwise complies with the requirements
of Rule
 

Case: 4:21-cv-00445-NAB Doc. #: 1 Filed: 04/19/21 Page: 15 of 15 PagelD #: 15

I agree to provide the Clerk’s Office with any changes to my address where case-related
papers may be served. I understand that my failure to keep a current address on file with the Clerk’s
Office may result in the dismissal of my case.

| declare under penalty of perjury that the foregoing is true and correct.

Signed this 18th day of APT+1 , 2021

 

Signature of Plaintiff
